Citation Nr: 0017588	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  96-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected degenerative disc 
disease at C4-5, with fusion of C5-6.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected degenerative joint 
disease of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1979 to January 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an September 1995 rating 
decision which, in part, denied increased ratings for 
degenerative disc disease of the cervical spine and 
degenerative joint disease of the left shoulder, each then 
separately rated 10 percent disabling.  

By rating action in January 1996, the RO, in part, granted 
increased ratings to 30 percent for the service-connected 
cervical spine disorder, and to 20 percent for the service-
connected left shoulder disability.  The Board remanded the 
appeal to the RO for additional development in April 1998.  

In October 1999, the Board granted service connection for 
internal derangement of the right and left knee, and remanded 
the issues of increased ratings for the service-connected 
cervical spine and left shoulder disabilities.  

By rating action in November 1999, the RO assigned separate 
ratings of 10 percent each for the service-connected right 
and left knee disabilities.  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the ratings assigned.  

By rating action in November 1996, the RO denied service 
connection for post-traumatic stress disorder (PTSD) and 
chronic fatigue syndrome, and found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for refractive error.  A notice of 
disagreement was received in November 1997, and a Statement 
of the Case (SOC) was issued in December 1999.  However, the 
veteran did not perfect an appeal.  Therefore, these issues 
are not in appellate status, nor are they inextricably 
intertwined with the issues on appeal, and they will not be 
addressed in this decision.  

(The issue of an increased rating for the service-connected 
left shoulder disability is the subject of the REMAND portion 
of this document.)  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's degenerative disc disease at C4-5, with 
fusion of C5-6 is manifested by symptomatology analogous to 
severe and no greater intervertebral disc syndrome; 
disability equivalent to unfavorable ankylosis of the 
cervical spine is not present.  


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
service-connected degenerative disc disease at C4-5, with 
fusion of C5-6 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, including Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in April 1995, service connection was 
established, in part, for degenerative disc disease of the 
cervical spine at C4-5 with fusion at C5-6, based on a 
diagnosis and surgery in service.  Initially, a 10 percent 
evaluation was assigned which was subsequently increased to 
30 percent, effective from February 1, 1995, the day 
following the veteran's discharge from service.  

A copy of a private medical report from M. Kent, M.D., dated 
in September 1995, indicated that the veteran wore a cervical 
collar all the time except when he used traction on his neck.  
The veteran reported chronic pain and tingling in his arms, 
and that he was unable to do any lifting or bending because 
of pain.  On examination, the veteran had no extension of the 
cervical spine.  He had 10 degrees of flexion, and right and 
left lateral motion.  There was marked spasm on any attempt 
to move his neck.  He had marked weakness in both hands and 
approximately 50 percent of normal grip strength.  He had 
weakness in all muscles of both arms and approximately 50 
percent loss of muscle strength in his arms.  The assessment 
included herniated disc of the cervical spine at C5-6; pain 
in the cervical spine and pain and weakness in both arms; 
degenerative disc disease at C4-5, and probable recurrent 
herniated disc of the cervical spine.  Dr. Kent recommended 
that the veteran be seen by neurosurgeon or an orthopedic 
spine specialist, and that he have an MRI of the cervical 
spine.  Dr. Kent opined that the veteran had 60 percent 
permanent impairment of the cervical spine.  

When examined by VA in December 1995, the examiner noted the 
veteran's medical history in service and his current 
complaints and medications.  On examination, the veteran had 
no extension of the cervical spine, and less than 5 degrees 
of flexion and rotation, which precipitated intense pain.  
There was mild tenderness to palpation of the cervical spine 
posteriorly.  Strength in both hands was 4/5.  The assessment 
included degenerative joint disease of the cervical spine 
with fusion at C5-6 for a herniated disc.  

VA progress notes show that the veteran was seen for various 
problems, including chronic neck pain on several occasions in 
1995 and 1996.  The clinical findings pertaining to the 
veteran's cervical spine were essentially the same on all of 
the reports and manifested by complaints of chronic neck pain 
with numbness into the upper extremities.  The reports 
indicate that there was no significant change in the 
veteran's symptoms, and that he was given refills for his 
medications on most occasions, and a cervical collar in June 
1995.  

When examined by VA in June 1998, the veteran reported 
numbness of both hands over the little fingers and 
occasionally over the entire hand, which was somewhat 
intermittent in nature and variable.  He also reported pain 
at night and some weakness in his grip.  The veteran wore a 
soft collar at night and reported that he had multiple 
collars which he wore for various activities during the day.  
The examiner commented that the collar the veteran wore to 
the examination was very clean and did not show any excessive 
amount of wear.  On examination, range of motion of the 
cervical spine was limited to 5 degrees of flexion, 
extension, rotation, and bending.  The examiner noted that 
the veteran's effort was somewhat poor.  He had some loss of 
sensation on the left over C-8 distribution; however, the 
right sensory loss was over the C-6 and C-5 distribution.  
Strength was somewhat diminished in both upper extremities, 
with effort again noted to be somewhat poor.  Reflexes were 
2/4 and symmetrical, and there was no evidence of Hoffmann, 
Babinski, or clonus.  X-ray studies showed C-5 fusion with 
some posterior degenerative joint disease.  The impression 
included cervical spondylosis, status post anterior cervical 
decompression and fusion at C5-6.  Sensory loss was not 
consistent with any specific nerve root, and strength and 
motion testing were somewhat poor.  The examiner commented 
that the veteran's range of motion should have been much 
greater than that performed during the examination.  

When examined by VA in September 1998, the examiner noted the 
veteran's medical history from the claims file.  The 
veteran's current complaints included pain and stiffness in 
his neck, intermittent numbness in the 4th and 5th digits of 
both hands, and paresthesia in the 2nd and 3rd digits of both 
hands.  The veteran reported that his entire right arm goes 
numb on occasion, and that he had occasional difficulty 
grabbing onto objects with his right hand.  On neurologic 
examination, the veteran wore a stiff neck cervical collar 
that appeared to be quite new.  The examiner stated that 
examination of the veteran's cervical spine was difficult due 
to poor effort.  Flexion was limited to approximately 5 
degrees, and extension was essentially nonexistent since the 
veteran did not lift his head.  Rotation was limited to 2 to 
3 degrees.  There was no tenderness to palpation of the neck.  
Muscle tone and bulk in the upper extremities appeared to be 
quite normal, and there was no evidence of atrophy or 
fasciculation in any of the muscle groups.  The examiner 
indicated that motor strength examination was difficult.  
There was significant give-way weakness in the upper 
extremities, but the examiner opined that strength was 
probably full, and that the veteran failed to give a full 
effort.  There was no atrophy of the intrinsic hand muscles, 
including the hypothenar and thenar eminence.  Reflexes were 
2+ and symmetric in the upper extremities.  No Hoffmann was 
elicited in the upper extremities.  The examiner noted that 
sensory examination in the upper extremities was "absurd" 
and that the veteran reported numbness from the neck and down 
both sides, including the entire length of both arms, 
anterior left and right chest, and posterior left and right 
trunk.  However, the veteran reported normal sensation in the 
mid spine area.  

The examiner indicated that he had reviewed the entire claims 
file thoroughly, including VA examinations in June 1998 and 
December 1995.  X-ray studies of the cervical spine in June 
1998 were remarkable only for fusion of C5-6.  There was no 
significant degenerative changes, canal narrowing, or 
neuroforaminal narrowing.  The impression included status 
post anterior cervical diskectomy and fusion at C5-6.  The 
examiner commented that the examination was not consistent 
with any radiculopathy or cervical myelopathy.  Motor 
strength was not adequately determined due to lack of effort 
by the veteran, and sensory examination was diffuse and not 
consistent with any specific nerve root damage.  The examiner 
noted that MRI and EMG examinations in 1991 and 1994 failed 
to reveal any new cervical myelopathy, radiculopathy, or 
spondylosis.  X-ray studies from June 1998 were also normal 
except for the old surgery.  

When examined by VA in February 2000, the veteran complained 
of neck pain, more so on the right than the left upper 
extremity, which limited his activities.  The veteran was 
able to drive his car but reported diminished range of motion 
in his neck while driving.  The veteran reported that he 
wears a cervical collar about half the day every day in order 
to control his pain.  The veteran did not describe any 
difficulty with unsteady ambulation and reported that he 
dropped objects only when his hands were numb in particular 
areas.  On examination, the veteran had essentially no range 
of motion of the cervical spine in any direction.  The 
examiner estimated that range of motion in all directions was 
less than 5 degrees, and that the best motion was on 
rotation, which was from 5 to 10 degrees at most.  All 
motions caused pain.  Palpation of the cervical spine caused 
considerable tenderness, and there was a well-healed anterior 
scar.  There was no evidence of paraspinous muscle spasm.  
There was intermittent sensory loss in the upper extremities 
which was more pronounced at the C8 and T1 distribution than 
anywhere else.  Motor testing revealed 4 to 4+/5 strength 
throughout the upper extremities, with some difficulty with 
cooperation on some muscle groups, but overall, no major 
areas of weakness.  Reflexes were 2+ at the right triceps; 1+ 
to +/- in the left triceps; 2+ at bilateral brachioradialis, 
and 2+ at bilateral biceps and equal.  X-ray studies showed 
fusion of the C5-6 vertebral bodies.  Posterior elements 
remained segmented and disc spaces were well maintained.  
There was no significant mal alignment and odontoid views 
appeared normal.  There was no evidence of fracture or 
injury, and the soft tissues were normal.  The impression 
included status post C5-6 anterior cervical decompression and 
fusion with continued pain and diminished range of motion of 
the cervical spine.  

The examiner commented that while the veteran had some 
diminished range of motion in the cervical spine which was 
associated with increased pain, it was unlikely that there 
would be any additional limitation of motion during flare-ups 
of pain.  The examiner indicated that the veteran may have 
some incoordination in the upper extremities with 
radiculopathic pain, but that the current examination showed 
only mild sensory changes which were hard to correlate with a 
particular radiculopathy without any further signs.  The 
examiner noted that while the veteran had some diminished 
reflex on the current examination, the changes were bilateral 
in distribution which clouded the picture.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected cervical 
spine disability is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
his service-connected cervical spine disability is more 
severe than currently evaluated.  Therefore, he has 
established a well-grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone 
several VA examinations and VA outpatient treatment records 
have been obtained.  The record is complete and the Board 
finds that there is no further duty to assist the veteran in 
the development of this claim as mandated by 38 U.S.C.A. § 
5107(a).  

The veteran is currently assigned a 30 percent evaluation 
under DC 5293, which provides as follows:  

Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms compatible with 
sciatic 
    neuropathy with characteristic pain and demonstrable 
muscle 
    spasm, absent ankle jerk, or other neurological findings 
    appropriate to site of diseased disc, little intermittent 
    relief..........................................................................  60
  Severe; recurring attacks, with intermittent 
relief..........................  40
  Moderate; recurring 
attacks.........................................................  20
  
Mild.........................................................
.................................  10
  Postoperative, 
cured...................................................................    0

38 C.F.R. Part 4, § 5293 (1999).

Other code provisions under which the veteran may be rated 
include the following:

Spine, limitation of motion of, cervical:  
   Severe................................................................................  30
   Moderate..............................................................................  
20
   
Slight.....................................................................
..................  10

38 C.F.R. Part 4, § 5290 (1999).


Spine, ankylosis of, cervical:
  
Unfavorable..................................................
.      40
  
Favorable....................................................
.        30

38 C.F.R. Part 4, § 5287 (1999).

The medical evidence of records shows that the veteran has 
chronic neck pain and severe limitation of motion of the 
cervical spine.  He has already been assigned the highest 
evaluation possible under the criteria for limitation of 
motion of the cervical spine.  Moreover, there is no evidence 
of actual or functional ankylosis of the cervical spine.  The 
VA physician in February 2000 indicated that while the 
veteran's range of motion of the cervical spine would be more 
painful during flare-ups, he opined that it would not result 
in any additional loss of range of motion.  He also indicated 
that while the veteran may have some incoordination in the 
upper extremities with radiculopathic pain, he found only 
mild sensory changes which were hard to correlate with a 
particular radiculopathy.  In short, disability equivalent to 
unfavorable ankylosis of the cervical spine so as to warrant 
a 40 percent rating has not been demonstrated.  

Consideration has also been given to assigning the veteran a 
rating in excess of 40 percent under the criteria for 
intervertebral disc syndrome.  The Board notes that while 
some of the VA examiners questioned the veteran's veracity as 
to the claimed severity of his actual symptoms and his 
efforts on the examinations, the record does reflect 
complaints of sciatic neuropathy.  There is evidence of some 
diminished reflex on the most recent VA examination, and the 
veteran does report recurring attacks.  His private doctor 
reported muscle spasm.  Giving the veteran the benefit of the 
doubt, the Board finds that the disability picture is more 
analogous to a 40 percent rating under the criteria for 
severe intervertebral disc syndrome.  A rating in excess of 
this is not deemed warranted as disability equivalent to 
pronounced intervertebral disc syndrome is not demonstrated.  
As noted above, there have been questions raised by the VA 
examiners as to whether the veteran's complaints reflect a 
true picture of his actual disability.  Also at the latest VA 
examination, only intermittent sensory loss in the upper 
extremities was found.  Objective evidence of persistent 
symptoms of neuropathy is not demonstrated.  While a private 
doctor in 1995 reported marked weakness in both the veteran's 
hands and weakness in all the muscles of both arms, etc., 
findings of this severity were not confirmed on subsequent VA 
examinations.  Importantly, as the veteran's efforts on both 
VA examinations were poor, there is reason to believe that 
the findings of the private examination are not an accurate 
reflection of the cervical disability.


ORDER

An increased rating to 40 percent for service-connected 
degenerative disc disease at C4-5, with fusion of C5-6 is 
granted, subject to VA regulations pertaining to the payment 
of monetary benefits.  


REMAND

Although further delay with respect to the issue of an 
increased rating for the left shoulder disability is 
regrettable, the Board finds that additional development must 
be accomplished prior to further consideration of the 
veteran's appeal of this issue.  

As noted previously, the Board remanded the issue of an 
increased rating for the left shoulder disability to the RO 
for additional development in April 1998 and October 1999.  
Although the veteran was examined by VA in June and September 
1998, and again in February 2000, the examiner did not 
provide sufficiently detailed information to assess the 
degree of functional impairment under the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Specifically, the Board directed that an examination be 
conducted which met the requirements of DeLuca concerning the 
degree of functional impairment or industrial incapacity due 
to pain on use, weakness, excess fatigability, or 
incoordination.  The Board requested that the orthopedic 
examiner express the degree of functional impairment found in 
the left shoulder in terms of the degree of additional range-
of-motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The examiner's comments concerning DeLuca 
considerations on the February 2000 VA examination report 
were not responsive to the questions posed.  Moreover, the 
examiner did not express the degree of any possible 
functional impairment in terms of additional range of motion 
loss.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected left shoulder 
disability since September 1998.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, as well 
as any VA clinical records not already of 
record and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left shoulder disability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

The orthopedic examiner should determine 
as follows:  

I  The examiner should note any 
limitation of motion in the 
veteran's left shoulder.  

II  The examiner should be asked to 
determine whether the left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis. 

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
left shoulder are used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
service-connected left shoulder 
disability have been provided by the 
examiner and whether the examiner has 
responded to all questions posed.  If the 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examination should be included in the 
claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



